Case: 20-40122     Document: 00515622322         Page: 1   Date Filed: 11/02/2020




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-40122                    November 2, 2020
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Alex Antonio Cartagena-Lopez, also known as Alex
   Cartagena-Lopez,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:13-CR-494-1


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         After being released from prison, Alex Antonio Cartagena-Lopez was
   supposed to report to the probation office to begin a term of supervised
   release. But instead of checking in, Cartagena-Lopez skipped out. He was
   found living under an assumed name over three and a half years later. By
   then, the scheduled end date of his supervised release had come and gone.
   The district court nonetheless revoked his supervision, sending him back to
   jail, in part based on violations that occurred after his supervised release
   expired. This appeal asks whether Cartagena-Lopez’s status as a fugitive
Case: 20-40122           Document: 00515622322              Page: 2      Date Filed: 11/02/2020




                                            No. 20-40122


   tolled his period of supervision, an issue of first impression in this Circuit.
   We hold that the fugitive tolling doctrine applies to supervised release and
   therefore affirm the revocation of Cartagena-Lopez’s supervision. In doing
   so, we join the Second, Third, Fourth, and Ninth Circuits, which have
   adopted the doctrine,1 and part ways with the First.2
                                                  I
           Cartagena-Lopez was sentenced to 24 months in prison followed by
   three years of supervised release after pleading guilty to illegal reentry in
   violation of 8 U.S.C. § 1326. On November 25, 2015, he completed his prison
   term and was released from federal custody to the Bexar County Jail for
   proceedings in a pending state case. He was released from Bexar County’s
   custody into the community on December 18, 2015.
           Cartagena-Lopez’s three-year supervised release term began on
   November 25, 2015, upon his release from federal custody. 3 It was therefore
   scheduled to end on November 25, 2018. While on supervised release,
   Cartagena-Lopez was subject to various conditions, including that he report
   to the probation office within 72 hours of release and that he not commit
   another federal, state, or local, crime. Failure to abide by those conditions
   could result in additional prison time.4
           On February 12, 2016, the probation office filed a petition to revoke
   Cartagena-Lopez’s supervised release, alleging that he failed to report


           1
            United States v. Barinas, 865 F.3d 99 (2d Cir. 2017); United States v. Island, 916
F.3d 249 (3d Cir. 2019), cert. denied, 140 S. Ct. 405 (2019); United States v. Buchanan, 638
F.3d 448 (4th Cir. 2011); United States v. Murguia-Oliveros, 421 F.3d 951 (9th Cir. 2005).
           2
               United States v. Hernandez-Ferrer, 599 F.3d 63 (1st Cir. 2010).
           3
               See 18 U.S.C. § 3624(e).
           4
               18 U.S.C. § 3583(e)(3).




                                                  2
Case: 20-40122       Document: 00515622322             Page: 3      Date Filed: 11/02/2020




                                        No. 20-40122


   within 72 hours of his release from the Bexar County Jail in December 2015.
   An arrest warrant was issued the same day. However, Cartagena-Lopez’s
   whereabouts were unknown until October 19, 2019, when San Antonio
   police arrested him for public intoxication and failing to identify himself
   while he was a fugitive from justice. Cartagena-Lopez had apparently been
   living under the assumed name Juan Carlos Gomez Varias. He was taken
   into federal custody under the three-and-a-half-year-old warrant on October
   22, 2019.
           On December 10, 2019, the probation office supplemented its
   February 12, 2016 petition, adding allegations that Cartagena-Lopez violated
   his supervised release in October 2019 by committing the state offenses of
   public intoxication and failure to identify. On February 4, 2020, Cartagena-
   Lopez admitted to all three violations—failure to report, public intoxication,
   and failure to identify—and was sentenced to 12 months in prison.
   Cartagena-Lopez timely appealed.
                                             II
           Cartagena-Lopez argues that because his supervised release term
   ended in November 2018, the district court lacked jurisdiction over violations
   that occurred in October 2019.5 The Government responds that Cartagena-
   Lopez’s supervision was tolled while he was a fugitive. We have applied the
   fugitive tolling doctrine to defendants who escaped from prison and
   absconded from probation, but we have yet to consider it in the context of




           5
             Cartagena-Lopez does not challenge the district court’s authority over his
   December 2015 failure to report to the probation office, as alleged in the February 2016
   petition.




                                              3
Case: 20-40122            Document: 00515622322               Page: 4       Date Filed: 11/02/2020




                                             No. 20-40122


   supervised release.6 The issue was presented in United States v. Standefer, but
   we did not reach it because we concluded the defendant in that case was not
   a fugitive.7 Here, Cartagena-Lopez does not challenge the district court’s
   finding that he was a fugitive. The sole question before us, then, is whether
   his status as a fugitive tolled his term of supervised release. Because this is a
   question of the district court’s jurisdiction, our review is de novo, even
   though Cartagena-Lopez failed to raise the issue below. 8
           Supervised release is “a form of postconfinement monitoring”
   implemented by the Sentencing Reform Act of 1984 to replace most forms of
   parole in the federal criminal justice system. 9 Because supervised release was
   “invented by the Congress,” our inquiry begins with the text of the relevant
   statutes.10 To be sure, the statutes governing supervised release do not
   address the possibility that a defendant will abscond from supervision. 11 But,
   as other courts to consider the question have done, we look for guidance in
   two provisions that concern a supervised release term’s duration.
           First, we consider whether 18 U.S.C. § 3583(i) forecloses the fugitive
   tolling doctrine, as some have contended.12 Under § 3583(i), a court’s power



           6
            Phillips v. Dutton, 378 F.2d 898 (5th Cir. 1967) (per curiam); Theriault v. Peek, 406
F.2d 117 (5th Cir. 1968) (per curiam); United States v. Fisher, 895 F.2d 208, 212 (5th Cir.
   1990).
           7
               77 F.3d 479 (5th Cir. 1996) (unpublished).
           8
                United States v. Juarez-Velasquez, 763 F.3d 430, 433 (5th Cir. 2014).
           9
N.M. (J.) v. United States, 529 U.S. 694, 696–97 (2000) (citing Sentencing Reform
   Act of 1984, Pub. L. No. 98-473, § 212(a)(2), 98 Stat. 1837, 1999).
           10
                Gozlon-Peretz v. United States, 498 U.S. 395, 407 (1991).
           11
                Island, 916 F.3d at 253; Buchanan, 638 F.3d at 452.
           12
                See Island, 916 F.3d at 257 (Rendell, J., dissenting).




                                                    4
Case: 20-40122           Document: 00515622322               Page: 5      Date Filed: 11/02/2020




                                            No. 20-40122


   to revoke a term of supervised release “extends beyond the expiration of the
   term of supervised release for any period reasonably necessary for the
   adjudication of matters arising before its expiration if, before its expiration, a
   warrant or summons has been issued on the basis of an allegation of such a
   violation.” In other words, a court can hold a revocation hearing within a
   reasonable time after the supervised release term ends as long as the petition
   was filed while the defendant was still on supervision. Though we have
   described § 3583(i) as “a tolling provision,” it does not actually extend the
   end date of the defendant’s supervised release term.13 Rather, it extends the
   district court’s power to revoke a defendant’s supervised release based on
   conduct that occurred during the period of supervision. 14 The statute is silent
   when it comes to calculating the end date of a supervised released term and
   it does not address whether and when a term can be tolled. We therefore
   disagree that § 3583(i) bars the fugitive tolling doctrine. The statute simply
   provides no guidance here.15
           Second, we consider § 3624(e). Under § 3624(e), a term of supervised
   release “commences on the day the person is released from imprisonment



           13
                United States v. English, 400 F.3d 273, 275 (5th Cir. 2005).
           14
              See United States v. Naranjo, 259 F.3d 379, 383 (5th Cir. 2001) (interpreting
   § 3583(i) to allow an amended petition to raise new allegations after a term of supervised
   release ends provided that the original petition was filed, and the newly alleged violations
   occurred, during the period of supervision).
           15
             See Barinas, 865 F.3d at 107 (“While § 3583(i) allows the court, as indicated
   above, a reasonable time beyond the expiration of the supervised-release period where
   needed to adjudicate charges that a defendant has violated a condition of his supervised
   release during the supervised-release period, the statutory provisions do not address the
   court’s authority to adjudicate a charge that the defendant absconded during the
   supervised-release period and while a fugitive committed a prohibited act after the
   scheduled end of the period.”)




                                                   5
Case: 20-40122          Document: 00515622322               Page: 6   Date Filed: 11/02/2020




                                           No. 20-40122


   and runs concurrently with any Federal, State, or local term of probation or
   supervised release or parole for another offense to which the person is subject
   or becomes subject during the term of supervised release.” However, “[a]
   term of supervised release does not run during any period in which the person
   is imprisoned in connection with a conviction for a Federal, State, or local
   crime unless the imprisonment is for a period of less than 30 consecutive
   days.”16 So, the supervised release clock continues ticking if the defendant
   serves another noncustodial sentence or a prison sentence of less than 30
   days. But the period of supervision is tolled when the defendant is imprisoned
   for 30 or more days in connection with a conviction. Because Cartagena-
   Lopez was only incarcerated in the Bexar County Jail for 23 days, his
   supervision was not tolled under § 3624(e).
          The First Circuit relied on § 3624(e)’s tolling provision to reject the
   fugitive tolling doctrine.17 Applying the interpretive canon expressio unius est
   exclusion alterius (“the expression of one thing implies the exclusion of
   another”), the court reasoned that by expressly providing for tolling during
   specified periods of imprisonment, Congress foreclosed tolling in other
   circumstances.18 Cartagena-Lopez urges us to adopt this interpretation of
   § 3624(e). “But the expressio unius canon is not meant to be mechanically
   applied.”19 Commentators “emphasize that it must be applied with great




          16
             18 U.S.C. § 3624(e). Not relevant here, the statute also addresses how
   defendants should pay their fines after they are released from prison.
          17
               Hernandez-Ferrer, 599 F.3d at 67–68.
          18
Id.
          19
               In re Bourgeois, 902 F.3d 446, 447 (5th Cir. 2018).




                                                  6
Case: 20-40122        Document: 00515622322              Page: 7      Date Filed: 11/02/2020




                                         No. 20-40122


   caution, since its application depends so much on context.” 20 And the
   Supreme Court has instructed that the “canon does not apply ‘unless it is
   fair to suppose that Congress considered the unnamed possibility and meant
   to say no to it.’”21 That turns on two inquiries: (1) Whether the statutory text
   communicates exclusivity, and (2) whether the included term goes hand in
   hand with the missing term, allowing the inference that the omission has
   interpretive force.22 Without these clues, we cannot discern any meaning
   from statutory omissions.
           Here, context persuades us that § 3624(e) does not preempt the
   fugitive tolling doctrine. Importantly, § 3624(e) is not a standalone tolling
   provision. As discussed above, the relevant provisions explain how
   supervised release is affected if the defendant is serving a sentence for
   another offense: Noncustodial sentences and prison sentences under 30 days
   have no impact, while longer prison sentences toll the supervised release
   term. Reading § 3624(e) to broadly foreclose tolling in other circumstances
   ignores that the statute is not about tolling per se. Rather, it governs how
   contemporaneous sentences interact with supervised release and, in doing
   so, employs a tolling provision. Congress’s use of tolling as a means, not an
   end, undermines the First Circuit’s interpretation that § 3624(e) is an
   exclusive tolling provision. In any event, serving time as a prisoner is not so
   closely associated with being a fugitive that enumerating a tolling provision



           20
           Antonin Scalia & Bryan A. Garner, Reading Law: The
   Interpretation of Legal Texts 107 (2012).
           21
             Marx v. Gen. Revenue Corp., 568 U.S. 371, 381 (2013) (quoting Barnhart v. Peabody
   Coal Co., 537 U.S. 149, 168 (2003)).
           22
             Barnhart, 537 U.S. 168–69 (citing Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73,
   81 (2002)).




                                               7
Case: 20-40122           Document: 00515622322              Page: 8   Date Filed: 11/02/2020




                                             No. 20-40122


   for one necessarily implies the exclusion of tolling for the other.23 At bottom,
   expressio unius does not apply to this case.24
           But this does not end the inquiry. We still need evidence that the
   fugitive tolling doctrine is authorized under the supervised release statutes.
   For that, we must expand our contextual viewfinder. By the time § 3624(e)
   was enacted as part of the Sentencing Reform Act of 1984, the principle that
   defendants should not benefit from their own wrongdoing was widely
   recognized. In 1923, the Supreme Court explained that prisoners could not
   get credit on their sentence when they escaped from prison or absconded
   from parole, citing cases from 1869 and 1905.25 And in 1967, we treated as
   obvious the proposition that a defendant’s “sentence was tolled by his escape
   and the time of his imprisonment did not again begin to run until his
   return.”26 In interpreting statutes, we presume that Congress is aware of the
   common law and does not undertake to change it lightly.27 Implied changes
   are disfavored.28 While the Sentencing Reform Act “eliminated most forms
   of parole in favor of supervised release,” the two systems are similar “in




           23
                See id.; Marx, 568 U.S. at 381.
           24
              Chevron U.S.A. Inc., 536 U.S. at 80 (“The rule is fine when it applies, but this
   case joins some others in showing when it does not.”).
           25
            Anderson v. Corral, 263 U.S. 193, 196 (1923) (citing Dolan’s Case, 101 Mass. 219,
   222 (1869) and In re Moebus, 62 A. 170 (N.H. 1905)).
           26
                Phillips, 378 F.2d at 898.
           27
             Scalia & Garner, supra note 20; Baker Botts L.L.P. v. ASARCO LLC, 576
U.S. 121, 126 (2015) (“Statutes which invade the common law are to be read with a
   presumption favoring the retention of long-established and familiar legal principles.”
   (cleaned up)).
           28
                Scalia & Garner, supra note 20.




                                                  8
Case: 20-40122           Document: 00515622322              Page: 9       Date Filed: 11/02/2020




                                            No. 20-40122


   essential respects.”29 The Act did not render the common law of parole
   obsolete, nor did it alter the longstanding rule that defendants cannot benefit
   from their own wrongdoing. The fugitive tolling doctrine, which implements
   that longstanding rule, is thus textually permissible and appropriately applied
   in the context of supervised release.30
           The First Circuit reads § 3624(e) as replacing the common law rule
   with a narrower statutory version that defendants cannot run down the clock
   on their supervised release while serving a prison sentence on other charges.
   But the tolling provision in § 3624(e) is better read as a qualification of the
   general rule, rather than an abrogation of it. Indeed, allowing defendants to
   get credit toward their supervised release while imprisoned for another crime
   advantages further criminal conduct. Nothing about § 3624(e), or any of the
   other statutes governing supervised release, conflicts with the general rule
   that defendants cannot benefit from their own wrongdoing, or its application
   via the fugitive tolling doctrine.
           To the contrary, the fugitive tolling doctrine furthers the purposes of
   supervised release. While a statute’s text is supreme, its purpose can inform
   “which of various textually permissible meanings should be adopted.” 31
   Supervised release aims to rehabilitate defendants and reduce recidivism by
   easing the transition from prison to the community. 32 These benefits are only




           29
                Buchanan, 638 F.3d at 451 (citation omitted).
           30
            Barinas, 865 F.3d at 108; Island, 916 F.3d at 253–57; Buchanan, 638 F.3d at 453,
   455; Murguia-Oliveros, 421 F.3d at 953.
           31
                Scalia & Garner, supra note 20 (emphasis omitted).
           32
                United States v. Jackson, 426 F.3d 301, 305 (5th Cir. 2001).




                                                   9
Case: 20-40122        Document: 00515622322              Page: 10        Date Filed: 11/02/2020




                                          No. 20-40122


   realized if defendants are subject to supervision. 33 As the four circuits to
   adopt it so far recognize, by ensuring that defendants participate in their
   supervision, the fugitive tolling doctrine protects the statutory scheme of
   post-confinement monitoring that Congress established in the Sentencing
   Reform Act.34
                                               III
           For these reasons, we join the Second, Third, Fourth, and Ninth
   Circuits in adopting the fugitive tolling doctrine in the context of supervised
   release. We therefore AFFIRM the revocation of Cartagena-Lopez’s
   supervised release.




           33
            See id. (“Shortening the period of supervised release reduces the amount of time
   a former prisoner is monitored by the system and undermines the rehabilitative goals
   Congress pursued in enacting § 3624.”)
           34
              Barinas, 865 F.3d at 109 (fugitive tolling doctrine “is consistent with Congress’s
   sentencing scheme of supervision to facilitate the defendant’s transition to a law-abiding
   life in free society”); Island, 916 F.3d at 253 (“A supervising court cannot offer
   postconfinement assistance or ensure compliance with the terms of release while a
   defendant is truant.”); Buchanan, 638 F.3d at 455 (failing to apply the fugitive tolling
   doctrine would “thwart congressional intent”); Murguia-Oliveros, 421 F.3d at 954 (fugitive
   tolling doctrine “is necessary to the purpose of supervised release”).




                                                10